              EXHIBIT 5




Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 1 of 9
Snyder's                                                                    Matthew Cameron
Lance8,,ad,~,,} w. 6«. t paddi4"" '"
                                                                            Assistant General Counsel
                                                                            PH: (704) 557-8314
                                                                            FAX : (704) 557-8002
                                                                            E-mail : mcameron@snyderslance.com

 13515 Ballantyne Corporate Place
            Char/olle, NC 28277




 June 28, 2018

 BY OVERNIGHT MAIL:

 Mr. Gary Wishnatzki
 Chief Executive Officer
 Wish Farms Inc.
 100 Stearns Street
 Plant City, FL 33563

                                       PRETZEL CRISPS® Trademark

Dear Mr. Wishnatzki:

       As you may know, Snyder's-Lance is the owner of the well-known PRETZEL CRISPS@
brand of delicious pretzel crackers, which is marketed and sold by our subsidiary, Snack Factory.
We write to request that Wish Farms change the way it references our PRETZEL CRISPS®
trademark on the company's website in connection with a recipe it offers online.

        Since its introduction in 2004, the PRETZEL CRISPS® brand of pretzel crackers have
become one of the most successful snack foods on the market. Today, PRETZEL CRISPS@ pretzel
crackers come in many flavors and varieties, and are available in a wide range of retail outlets
across the United States. All PRETZEL CRISPS® packages prominently feature the distinctive
PRETZEL CRISPS® trademark, as shown below.




         Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 2 of 9
 Mr. Gary Wishnatzki
June 28,201 8
 Page 2

       We were surprised to learn that, on its webpage depicted below, Wish Farms is improperly
using Snyder's-Lance' s well-known, registered trademark PRETZEL CRISPS®to refer to a recipe
made with blueberries, pretzels, and peanut butter.

                                                                                                                                                Q



                                     OUR BERRIES ..   RECIPES..    BERRY lOVERS ..      HOWWE GROW..           ABOUT..         HOW'SMY PICKING




                                                                  Blueberry Pretzel Crisps
                                                                  We know moms around the world are struggling to nod a delicious.
                                                                  healthy and satisfying snack for their kids. Unfortunately there Is a tough
                                                                  trade off these days with the amount of snacks kids Jove and the health
                                                                  factor tagged onto them.

                                                                  Luckily. We have crea ted a fun. SIMPLE. and yummy way forvour kids to
                                                                  fill their tum my!

                                                                  Blueberry Pr etzel CriSps!


                                                                  With only four ingredients it won't break the bank either!

                                                                  The agave nectar in t his reclpe is an OPTIONA L sweetener. (Fo r the
                                                                  kiddos with the exceptionally large sweet tooth.) Agave Is a sweetener
                                                                  that will not give your kids the spike and crash that most susars provide
                                                                  because it is slowly absorbed




        PRETZEL CRISPS®is our trademark and, as we are sure Wish Farms can appreciate, we
are concerned when it is misused. We are particularly concerned because your use of the term
"Pretzel Crisps" could confuse buyers into believing your company or your "Blueberry Pretzel
Crisps" recipe is associated with or affiliated in some way with Snack Factory or its PRETZEL
CRISPS®brand. In light of that, we must ask that you cease use of our trademark to refer to your
pretzel recipe. Or, if you prefer to feature genuine PRETZEL CRISPS®brand pretzel crackers in
your recipe, we would be delighted for you to alter the recipe and let consumers know that they
can use our pretzel crackers to create a delicious snack.

       We hope that we can resolve this matter amicably and quickly by your agreeing to
immediately remove and cease use of the PRETZEL CRISPS® trademark in your recipe. We
would appreciate receiving your written response within 14 days. If we do not hear from you by
then, we will assume that you have no intention of complying with our requests and will proceed
accordingly.


Very Truly Yours,




Assistant General Counsel




          Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 3 of 9
UPS CampusShip: View/Print Label

 1. Ensure there are no other shipping or tracking labels attached to your package. Select the Print button on the print dialog
    box that appears. Note: If your browser does not support this function select Print from the File menu to print the label.

 2. Fold the printed label at the solid line below. Place the label in a UPS Shipping Pouch. If you do not have a pouch, affix the
    folded label using clear plastic shipping tape over the entire label.

 3. GETTING YOUR SHIPMENT TO UPS
    Customers with a Daily Pickup
    Your driver will pickup your shipment(s) as usual.

     Customers without a Daily Pickup
     Take your package to any location of The UPS Store®, UPS Access Point(TM) location, UPS Drop Box, UPS Customer Center,
     Staples® or Authorized Shipping Outlet near you_Items sent via UPS Return Services(SM) (including via Ground) are also
     accepted at Drop Boxes. To find the location nearest you, please visit the Resources area of CampusShip and select UPS
     Locations.
     Schedule a same day or future day Pickup to have a UPS driver pickup all your CampusShip packages.
     Hand the package to any UPS driver in your area.
UPS Access Poinl™                            UPS Access PointrM                          UPS Access Point™
THE UPS STORE                                THE UPS STORE                               THE UPS STORE
15105 JOHN J DELANEY DR                      6334 PINEVILLE MATTHEWS RD                  16011 LANCASTER HWY
CHARLOTTE .NC 26277                          CHARLOTTE .NC 26226                         CHARLOTTE .NC 26277




 FOLD HERE




           Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 4 of 9
REDACTED - ATTORNEY-CLIENT PRIVILEGE




Begin forwarded message:

       From: Hailey Clark <hclark@wishfarms.com>
       Date: July 17, 2018 at 1:29:58 PM EDT
       To: Nick Wishnatzki <Nick@wishfarms.com>, Matthew Cameron
       <MCameron@snyderslance.com>, Gary Wishnatzki <GW@wishfarms.com>
       Cc: Jade C Murray <JCMurray@snyderslance.com>
       Subject: RE: Pretzel Crips Trademark - Wish Farms

       Matthew,

       We have corrected that reference. Thank you for letting us know.

       Best,

       Hailey Clark
       Marketing Coordinator
       PO Box 1839
       Plant City, FL 33564
       Office: 813-752-5111 ext. 5098
       Cell: 813-758-6380
       hclark@wishfarms.com




     Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 5 of 9
  The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




 From: Nick Wishnatzki
 Sent: Tuesday, July 17, 2018 12:00 PM
 To: Matthew Cameron <MCameron@snyderslance.com>; Gary Wishnatzki
 <GW@wishfarms.com>
 Cc: Jade C Murray <JCMurray@snyderslance.com>; Hailey Clark
 <hclark@wishfarms.com>
 Subject: RE: Pretzel Crips Trademark - Wish Farms

 Hi Matthew,

 Thanks for bringing to our attention. That is very strange as there is only a picture and
 description. We will probably end up deleting that link entirely. Hailey is copied and she
 will respond when it has been removed or changed.

 Best,

 Nick Wishnatzki
 Cell 813-335-3958
 Office 813-752-5111 ex. 5068
 nick@wishfarms.com
 www.wishfarms.com
  The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




 From: Matthew Cameron [mailto:MCameron@snyderslance.com]
 Sent: Tuesday, July 17, 2018 10:22 AM
 To: Gary Wishnatzki <GW@wishfarms.com>
 Cc: Nick Wishnatzki <Nick@wishfarms.com>; Jade C Murray




Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 6 of 9
 <JCMurray@snyderslance.com>
 Subject: RE: Pretzel Crips Trademark - Wish Farms

 Hi Gary –

 Apologies on the delay for responding, but we have received your correspondence and
 appreciate your prompt attention to this matter. Please note that we are still seeing one
 reference located here: https://wishfarms.com/recipe/blueberry-pretzel-bites/wish-
 farms-blueberry-pretzel-crisps/. Once that is corrected, please consider this matter
 closed.

 We appreciate you purchasing and enjoying our product, and please reach out to us if
 you’d ever like to feature our product on your site and we can see about working out a
 license arrangement.

 Thanks,

 _______________________________________
 Matt Cameron – Assistant General Counsel
 13515 Ballantyne Corporate Place
 Charlotte, NC 28277
 T: 704.557.8314  MCameron@snyderslance.com
  The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




 This message is intended only for the addressee(s) listed and may contain information that
 is PRIVILEGED and CONFIDENTIAL and/or may contain ATTORNEY WORK PRODUCT. If
 you are not the intended recipient, you are hereby notified that any dissemination of this
 communication is strictly prohibited. If you have received this communication in error,
 please notify the Snyder’s-Lance, Inc. Corporate Office Legal Department immediately by
 return email or by calling 704-557-8669 and destroy all copies of the message and its
 attachments, electronic, paper or otherwise. Thank you.


 From: Gary Wishnatzki [mailto:GW@wishfarms.com]
 Sent: Friday, June 29, 2018 12:50 PM
 To: Matthew Cameron <MCameron@snyderslance.com>
 Cc: Nick Wishnatzki <Nick@wishfarms.com>
 Subject: RE: Pretzel Crips Trademark - Wish Farms

 Hi Mathew,

 I just want to follow up on Nick’s reply. I want to apologize for the unintentional
 reference to your trademarked product. Thank you for bringing this to my
 attention.

 As you can see from the link that was forwarded, we promptly removed all
 references to Pretzel Crisps. Unfortunately the photos were done with a different
 product and the quickest way that we could address your concern was to simply
 change the name.



Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 7 of 9
 On a side note, I am a consumer of your products and enjoy them on a regular
 basis.

 Sincerely,
 Gary Wishnatzki
 Office 813-752-5111
 Cell    813-335-3959
  The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




 From: Nick Wishnatzki
 Sent: Friday, June 29, 2018 12:28 PM
 To: mcameron@snyderslance.com
 Cc: Gary Wishnatzki <GW@wishfarms.com>
 Subject: RE: Pretzel Crips Trademark - Wish Farms

 Hello Mathew,

 We have updated our website and removed “Pretzel Crisps”. Please see below and reply
 back with confirmation. https://wishfarms.com/recipe/blueberry-pretzel-bites/

 Regards,

 Nick Wishnatzki
 Cell 813-335-3958
 Office 813-752-5111 ex. 5068
 nick@wishfarms.com
 www.wishfarms.com
  The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 8 of 9
  The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




                                                                                                                                                               Click here to report this email as spam.



      This message has been scanned for malware by Websense. www.websense.com




Case 3:17-cv-00652-KDB-DSC Document 45-9 Filed 10/29/18 Page 9 of 9
